Citation Nr: 0019112	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-19 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 RO rating decision 
that denied the veteran's claim for service connection.  This 
case previously was remanded by the Board in December 1998 
for additional development, and has now been returned to the 
Board for appellate review.   

REMAND

Review of the record discloses that additional RO action is 
required before further Board review of the veteran's claim.

Specifically, in the December 1998 REMAND, the Board noted 
the veteran's contentions that he had left knee problems for 
approximately 10 - 12 years and that it was the result of his 
service connected disabilities.  In support of his claim he 
submitted a letter from his chiropractor who opined that due 
to the veteran's longstanding problems with his feet since 
his military days he could only assume there was a direct 
link.  The Board requested that the treatment records from 
the veteran's chiropractor regarding the veteran's feet and 
knees be obtained because of the chiropractor's opinion 
linking the veteran's knee and service-connected foot 
problems together and the lack of differentiation between the 
veteran's right and left knees.  This request was construed 
to relate to current treatment records.  As a result, the 
veteran's chiropractor provided information for the five most 
recent treatment records in 1999.  However, as the issue for 
consideration is service connection, it was the Board's 
intent to have the RO obtain all relevant treatment records 
from the physician pertaining to the veteran's foot and knee 
problems since the veteran began chiropractic treatment in 
1981, particularly those which would support the 
chiropractor's opinion on biomechanics and the feet as 
outlined in his August 17, 1998 opinion.  Moreover, the 
REMAND expressly requested that the veteran undergo a VA 
orthopedic examination to determine the etiology of a left 
knee disorder.  In this regard the examiner was asked to 
provide a medical opinion as to whether it is at least likely 
as not that his left knee disorder was due to or the result 
of his service-connected right knee disability and/or pes 
planus.  The examiner provided an opinion that the veteran's 
current symptoms in the left knee were not due to any 
problems with the right knee.  The left knee symptoms were 
reported to be due to the veteran's osteoarthritis without 
any comment about potential underlying etiology.  There was 
no opinion with regard to his pes planus.  Because the 
chiropractor's August 1998 opinion attempts to link the 
veteran's left knee disorder with his foot problem, the Board 
is constrained to REMAND this matter again for additional 
development.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

In consideration of the above, the Board has determined that 
further development of the case is necessary to provide due 
process of law and full consideration of this appeal.  
Accordingly, this case is REMANDED for the following action: 

1.  After obtaining the appropriate 
release, the RO should contact the 
veteran's chiropractor and obtain copies 
of all treatment records (the 
chiropractor indicated that he has been 
treating the veteran since 1981) 
pertaining to treatment for the veteran's 
left knee disorder and his service-
connected right knee and pes planus 
disabilities, particularly those records 
upon which he based the opinion outlined 
in the letter dated August 17, 1998.  Any 
records received should be associated 
with the veteran's claims folder.

2.  Following the action requested above, 
the veteran's claims folder and a copy of 
this remand should be referred, if 
possible, to the examiner who conducted 
the examination in April 1999 for an 
opinion on the nature and etiology of the 
veteran's left knee disorder.  Any 
indicated evaluations, studies, and 
tests, including a new examination, if 
deemed necessary by the examiner, or 
another physician should that examiner 
not be available, should be accomplished.  
The examiner should specifically provide 
an opinion as to whether it is at least 
as likely as not that the veteran's left 
knee disorder is due to or the result of 
his service-connected pes planus.  In 
particular, the examiner's attention is 
called to the chiropractor's August 17, 
1998 opinion and any additional treatment 
records received.  The examiner is 
requested to set forth in detail all 
findings and conclusions and provide a 
basis for the opinion provided.  The 
veteran's claims file must be made 
available to the examiner for review.

3.  The RO must ensure that all of the 
above development activity is fully 
completed and, if necessary, implement 
corrective action.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connections with his current appeal.  No action is required 
of the appellant until he is notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




